Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach, or otherwise render obvious, the claimed invention as recited in independent claim 31 comprising, inter alia, an endoscope comprising a first alignment sensor on a distal tip end of the endoscope, the first alignment sensor configured to provide a position and orientation of the first alignment sensor; a robotic arm coupled to the endoscope; a medical tool configured to be inserted percutaneously into the patient, the medical tool comprising a second alignment sensor that provides a position and orientation of the medical tool in free space in real time, the first and second alignment sensors being electromagnetic (EM) sensors that are configured to receive EM fields emitted by one or more EM field generators placed around the patient; and one or more processors configured to: display navigation guidance to the operator on the display in the form of a graphical interface comprising one or more graphical elements representing the orientation of the medical tool relative to the distal tip of the endoscope based on the data from the first and second alignment sensors. Although Fan discloses an analogous system, it does not specifically disclose the first and second alignment sensors being electromagnetic (EM) sensors that are configured to receive EM fields emitted by one or more EM field generators placed around the patient; and one or more processors configured to: display navigation guidance to the operator on the display in the form of a graphical interface comprising one or more graphical elements representing the orientation of the medical tool relative to the distal tip of the endoscope based on the data from the first and second alignment sensors. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. Accordingly, claims 31-34 and 36-51 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        




/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795